DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spacing element fixed on the door leaf element, a second holding member presented by the fixed portion when the spacing element is fixed on the door leaf element, the elastically deformable zone of the retaining member positioned substantially in the middle of the elongation, and the elastically deformable zone of the connecting member positioned at an end opposite to the free end must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 431 (Fig. 3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
A substitute specification should be filed with english numerals identifying pages and lines. 

The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification:
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Claim Objections
Claims 1, 10, and 13 are objected to because of the following informalities: 
In line 4 of claim 1, “element such” should likely be --element, such--
In lines 5-6 of claim 1, “door leaf portion” should likely be --door leaf element-- 
In lines 2-3 of claim 10, “stop allowing to prevent the door leaf element to come into” should likely be --stop configured to prevent the door leaf element from coming into-- for clarity
In lines 4-5 of claim 13, “element or exerted by the second holding member presented by the fixed portion different from” should likely be --element, or exerted by the second holding member presented by the fixed portion, that is different from-- for clarity that the resistance is “different” in both embodiments, not only for the stresses exerted by the second holding member.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not properly describe the claimed embodiments comprising: (1) an end of the spacing element adjacent to the door leaf element that does not move relative to the fixed portion; (2) an end of the spacing element adjacent to the door leaf element that does not move relative to the door leaf element; (3) an end of the spacing element adjacent to the fixed portion that does not move relative to the door leaf element.
A claim that recites alternative limitations must comply with the requirements under 35 U.S.C. 112(a) for each alternative; presently claim 1 recites the limitations of a spacing element provided to be (A) fixed on the fixed portion or (B) fixed on the door leaf element such that an end of the spacing element (C) adjacent to the fixed portion or (D) adjacent to the door leaf portion. Claim 1 requires the alternate combinations of A+C, A+D, B+C, or B+D. The disclosure describes the embodiment of A+C but does not describe the other three alternatives that are claimed and required by claim 1 and claims 2-13 that depend from claim 1. The alternate embodiments are not obvious modifications and may result in a different structure and operation of the device, however it is unclear because the alternate limitations are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While the disclosure describes the elastically deformable zone of the retaining member being positioned at an opposite end to the free end, it does not describe the elastically deformable zone of the retaining member being positioned substantially in the middle of the elongation as recited in claim 8. 
The specification describes the elastically deformable zone at an end of the retaining member but does not describe the elastically deformable zone of the retaining member being positioned substantially in the middle of the elongation (pgs. 5-6). The drawings likewise depict the elastically deformable zone (41) at an end of the retaining member, not substantially in the middle (Figs. 1-3, 5). It is unclear how the retaining member would operate as described when the elastically deformable zone is positioned substantially in the middle of the elongation of the retaining member because the modification would likely result in a retaining member with different structure and movement and is not described in the specification.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While the disclosure describes the elastically deformable zone of the connecting member being positioned substantially in the middle of the elongation, it does not describe the elastically deformable zone of the connecting member being positioned at an end opposite to the free end as recited in claim 11.
The specification describes the elastically deformable zone of the connecting member being positioned substantially in the middle of the elongation between the first and second portions of the connecting member (pg. 4). The drawings likewise depict the elastically deformable zone (32) of the connecting member being positioned substantially in the middle of the elongation (Figs. 1-3, 5). It is unclear how the connecting member would operate as described when the elastically deformable zone of the connecting member is positioned at an end opposite to a free end of the connecting member because the modification would result in a connecting member with different structure and movement and is not described in the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites the limitation “the connecting member is intended to allow the pivoting of the connecting member with respect to an axis of rotation.” It is unclear if it is a required or preferable feature of the claimed invention for the connecting member to allow the pivoting of the connecting member, which may lead to confusion over the intended scope of the claim. See MPEP 2173.05(d).
	Claim 4 is rejected for depending from an indefinite claim.

Claim 4 recites the limitation "the axis of rotation of the retaining member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the free end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Perche, US Pub. 2014/0159389 A1, alone.

Regarding claim 1, Perche discloses a device for holding in a half-open position ([0062]) a door leaf element (1 Fig. 4) on a fixed portion of a body of a motor vehicle (5 Fig. 3), comprising 
a spacing element (10 Fig. 1) provided to be fixed on the fixed portion of the body of the motor vehicle (Fig. 3) or on the door leaf element ([0015]) such that an end of the spacing element (corresponding to the end with the plate 12) adjacent to the fixed portion (Fig. 3) or the door leaf element does not move relative to the fixed portion or the door leaf portion ([0067]: the end does not move relative to the fixed portion because it is anchored to the fixed portion), 
the spacing element comprising a base (12 Fig. 1) provided for a fixation of the spacing element on the fixed portion or on the door leaf element ([0066]-[0067])
wherein the spacing element comprises:
a connecting member (18, 20, 21 Fig. 1) attached to the base (Fig. 1; [0066]); and
a retaining member (19 Fig. 1) attached to the connecting member (Fig. 1) and including an elastically deformable zone ([0081]-[0083]: bending the retaining member corresponds to having an elastically deformable zone) designed to be deformed under the action of stresses exerted by the first holding member when the spacing element is fixed on the fixed portion ([0081]) or exerted by the second holding member when the spacing element is fixed on the door leaf element. 
Perche does not explicitly disclose the connecting member includes an elastically deformable zone designed to be deformed under the action of stresses exerted by a first holding member presented by the door leaf element when the spacing element is fixed on the fixed portion or exerted by a second holding member presented by the fixed portion when the spacing element is fixed on the door leaf element.
Perche teaches the connecting member and the retaining member are integrally formed ([0042]) with the same elastic material ([0020]). Perche additionally teaches the connecting member is suspended over a recessed area ([0073]), can rotate ([0040]), and takes on some of the stresses and deformation of the retaining member ([0074]) from a first holding member (4 Fig. 4, [0081]) via an arch (21 Fig. 1, [0075]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the connecting member includes an elastically deformable zone designed to be deformed under the action of stresses exerted by a first holding member presented by the door leaf element when the spacing element is fixed on the fixed portion or exerted by a second holding member presented by the fixed portion when the spacing element is fixed on the door leaf element to reduce the likelihood of the connecting member breaking or being damaged in operation ([0020], [0030]), such as rotating ([0040]) and taking on stresses and deformation of the retaining member while suspended ([0073]-[0075]).

Regarding claim 2, Perche discloses the holding device in the half-open position according to claim 1, wherein the elastically deformable zone of the connecting member is intended to allow the pivoting of the connecting member with respect to an axis of rotation ([0040]: as modified above, the elastically deformable zone of the connecting member allows the connecting member to pivot with respect to an axis of rotation).

    PNG
    media_image1.png
    357
    351
    media_image1.png
    Greyscale

Regarding claim 3, Perche discloses the holding device in the half-open position according to claim 1, wherein the elastically deformable zone of the retaining member is intended to allow the pivoting of the retaining member with respect to an axis of rotation ([0074], [0081]: the elastically deformable zone allows retaining member to bend toward the plate 20, corresponding to pivoting with respect to an axis of rotation; Fig. 1 annotated above illustrates the motion path under stress from the edge 4 when it passes behind the retaining member as described in [0063], [0081]-[0083]).

Regarding claim 4, Perche discloses the holding device in the half-open position according to claim 2, wherein the axis of rotation of the connecting member is parallel to an axis of rotation of the retaining member (Fig. 1 annotated below: rotation of the retaining member rotates the connecting member in the same direction(s), corresponding to the axes of rotation being parallel).

    PNG
    media_image2.png
    357
    351
    media_image2.png
    Greyscale


Regarding claim 5, Perche discloses the holding device in the half-open position according to claim 1, wherein the retaining member is an elongation including a free end (depicted in Fig. 1). 

Regarding claim 6, Perche discloses the holding device in the half-open position according to claim 1, wherein the retaining member has at least one protrusion (19a Fig. 1) at a free end (depicted in Fig. 1; [0065]).

Regarding claim 7, Perche discloses the holding device in the half-open position according to claim 5. Perche does not explicitly disclose wherein the elastically deformable zone of the retaining member is positioned at an opposite end to the free end. 
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the elastically deformable zone of the retaining member to be at an opposite end to the free end for proper operation in distributing the stress and deformation to the connecting member and restricting bending of the retaining member ([0075]). 

Regarding claim 8, Perche discloses the holding device in the half-open position according to claim 5. Perche does not explicitly disclose the elastically deformable zone of the retaining member is positioned substantially in the middle of the elongation.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the elastically deformable zone of the retaining member is capable of being positioned substantially in the middle of the elongation with a reasonable expectation of success in restricting bending of the retaining member and distributing the stress and deformation to the connecting member ([0075]). 

Regarding claim 9, Perche discloses the holding device in the half-open position according to claim 1, wherein the connecting member is an elongation (depicted in Fig. 1) including a free end (depicted in Fig. 1; [0076]).

Regarding claim 10, Perche discloses the holding device in the half-open position according to claim 1, wherein the connecting member comprises at least one stroke-end stop (18 Fig. 3) allowing to prevent the door leaf element to come into a completely closed position on the vehicle body (Fig. 4, [0062], [0080]-[0082]).

Regarding claim 11, Perche discloses the holding device in the half-open position according to claim 9. Perche does not explicitly disclose the elastically deformable zone of the connecting member is positioned at an end opposite to the free end. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the elastically deformable zone of the connecting member is capable of being positioned at an end of the suspended portion opposite to the free end with a reasonable expectation of success to maintain a flexible connection between the connecting member and retaining member ([0075]) and distribute the stresses and deformation of the retaining member over the connecting member ([0074]-[0075]).

Regarding claim 12, Perche discloses the holding device in the half-open position according to claim 9. Perche does not explicitly disclose the elastically deformable zone of the connecting member is positioned substantially in the middle of the elongation.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to position the elastically deformable zone of the connecting member substantially in the middle of the elongation for the connecting member to take on some of the stresses and deformation of the retaining member via the arch connection with a reasonable expectation of success ([0039]-[0040], [0073]-[0075]). 

Regarding claim 13, Perche discloses the holding device in the half open position according to claim 1, wherein the elastically deformable zone of the connecting member is designed so as to offer a resistance to the stresses exerted by the first holding member presented by the door leaf element ([0074]-[0075]) or exerted by the second holding element presented by the fixed portion different from the elastically deformable zone of the retaining member ([0074], [0081]: the resistance offered by the elastically deformable zone of the connecting member is indirect to the first holding member, different from the elastically deformable zone of the retaining member that offers a resistance directly on the first holding member).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baisch, US 6656278 B2, related to a door positioning device including a spring and a flexible hinge that are deformed under stress from a door leaf element.
Perche, US 2009/0267355 A1, related to a flexible device for holding the door in a pseudo-closed position to provide a space between the door and fixed element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675